AFFIRMEI); Opinion issued February 27, 2013.




                                             In The
                                     Qlourt ot tppca(
                          I ittj Itrict at exa at aUa
                                      No. 05-12-00948-CR
                                      No, 05-12-00949-CR
                                      No. 05-12-00950-CR

                     RENEISHA ANQUINETTE STEWART, Appellant

                                               V.

                              THE STATE OF FEXAS Appellee

                     On Appeal from the Criminal District Court No. 4
                                  I)allas County, Texas
              Trial Court Cause Nos. F12-52677-K, F12-54482-K, F11-54792-K

                              MEMORANDUM OPINION
                       Before Justices Lang-Miers, Murphy, and Fillmore
                                   Opinion by Justice Murphy

       Reneisha Anquinette Stewart waived a jury and pleaded guilty to two state jail felony

theft of property offenses and possession of less than one gram of cocaine. See TEx.       PENAL

CODE ANN.   § 31.03(a) (West Supp. 2012);   TExAS HEALTH    & SAFETY CODE ANN.     §   481.115(a),

(b) (West 2010). The trial court assessed punishment at two years’ confinement in a state jail in

each case. On appeal, appellant’s attorney filed a brief in which she concludes the appeals are

wholly frivolous and without merit. The brief meets the requirements of Anders v. California,

386 U.S. 738 (1967). The brief presents a professional evaluation of the record showing why, in
eltect. there are no arguable grounds to advance. See Hi’Ii v. .Staie, 573 S.W.2d 807. 811 (Tex.

Crim, App. IPanel Op,j 1978). Counsel delivered a copy of the brief to appellant.

       We advised appellant of her right to file a pro se response. and subsequently she filed a

request for new trial. Our duty in reviewing an Anders brief is to determine whether there are

any arguable grounds for appeal and, if so, remand the case to the trial court so new counsel may

be appointed to address those issues. See Bledsoe v. Stare, 178 S.W,3d 824, 827 (Tex. Crim.

App. 2005). After reviewing counsel’s brief, appellant’s pro se response, and the record, we

agree the appeals are frivolous and without merit. We find nothing in the record that might

arguably support the appeals.

       We affirm the trial court’s judgments.




                                                      .
                                                      11
                                                      .I/i
                                                                     tt
                                                      MARY URPHYL
                                                      JUSTfC


Do Not Publish
Thx. R. APp. P.47

120948F. U05




                                                -2-
                                        0
                                   QCourt of ppea1
                         if 11th itritt at exa at atta
                                       JUDGMENT

RENEISHA ANQUINETTE STEWART.                      Appeal from the Criminal District Court
Appellant                                         No. 4 of Dallas County. Texas (Tr.Ct.No.
                                                  FI252677-K).
No. O5-i20O948-CR         V.                      Opinion delivered by Justice Murphy,
                                                  Justices Lang-Miers and Fillmore
THE STATE OF TEXAS, Appellee                      participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIR1VIED.



     Judgment entered Febmary 27, 2013.

                                                             )i          h

                                                         MARY MRPHY
                                                         JUSTICE
                                 Qlourt of !(pptat
                        jfiftj Itrict of exa at at1a9
                                      JUDGMENT

RENEISHA ANQU INETTE STEWART,                    Appeal from the Criminal District Court
Appellant                                        No, 4 of Dallas County, Texas (Tr.Ct.No.
                                                 Fl 2-54482-K).
No. O5 1 2M0949-CR       V                       Opinion delivered by Justice Murphy.
                                                 Justices LangMiers and Fillmore
THE STATE OF TEXAS, Appellee                     participating.


      Based on the Court’s opinion of this date, the trial courls judgment is AFFIRMED.



      Judgment entered February 27, 2013.




                                                        \1.•\RY \lURIIfl
                                                        .JL Si I(’I
                                   Qtourt of Zppat
                        jfiftb itrttt of 1xa at Oafta

                                      JUDGMENT

RENEISHA ANQUINETTE STEWART,                      Appeal from the Criminal District Court
Appellant                                         No. 4 of Dallas County, Texas (Tr.Ct.No.
                                                  Fl 1 —54792-K).
No, 05-12-00950-CR       V.                       Opinion delivered by Justice Murphy,
                                                  Justices Lang-Miers and Fillmore
THE STATE OF TEXAS. Appellee                      participating.


      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIR11ED.



      Judgment entered February 27, 2013.


                                                            /

                                                         MARY MPHY
                                                         JUSTICE